COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Camilla Hrdy, Catherine Hrdy, Nicholas Hrdy, Wirt Blaffer, Katherine
                           Taylor and Christie Taylor, Individually and Derivatively on behalf of
                           Freeport Waterfront Properties, L.P. v. Second Street Properties LLC

Appellate case number:     01-19-00194-CV

Trial court case number: 2017-07497

Trial court:               189th District Court of Harris County

         This appeal was abated because a portion of the reporter’s record had not been filed. The
outstanding portions of the reporter’s record have since been filed. Accordingly, the parties have
filed a joint motion to (1) reinstate this appeal and (2) issue a modified briefing schedule. We grant
the motion and reinstate the appeal on the Court’s active docket.
        As requested in the parties’ joint motion to modify briefing schedule, we order briefing in
this case as follows:
           •   Appellant’s Brief of Freeport LPs shall be due 30 days from the date of this order.
               The brief shall be limited to 15,000 words.
           •   Combined Appellees’ Brief and Appellants’ Brief of Second Street Properties shall
               be due 30 days after Appellants’ Brief of Freeport LPs is filed. The brief shall be
               limited to 22,500 words.
           •   Combined Reply Brief and Appellee’s Brief of Freeport LPs shall be due 30 days
               after the Combined Appellees’ Brief and Appellants’ Brief of Second Street. The
               brief shall be limited to 22,500 words.
           •   Reply Brief of Second Street properties shall be due 20 days after the Combined
               Reply Brief and Appellees’ Brief of Freeport LPs is filed. The brief shall be limited
               to 7,500 words.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman______
                                Acting individually
Date: ___March 26, 2020_____